           Case 2:20-mj-00141-BNW Document 18
                                           15 Filed 10/14/20
                                                    10/08/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Hansel Bitanga Lopez
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                              Case No. 2:20-mj-00141-BNW
11
                    Plaintiff,                              STIPULATION TO CONTINUE
12                                                          BENCH TRIAL
            v.
                                                            (Second Request)
13
     HANSEL BITANGA LOPEZ,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brian Pugh, Assistant Federal Public Defender, counsel for Hansel Bitanga Lopez, that the
20
     bench trial currently scheduled on October 21, 2020 at 9:00 a.m., be vacated and continued to
21
     November 9, 2020 at 9:00 am.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant needs additional time to conduct investigation in this
24
     case and prepare for trial.
25
            2.      The defendant is not in custody and agrees with the continuance.
26
            3.      The parties agree to the continuance.
           Case 2:20-mj-00141-BNW Document 18
                                           15 Filed 10/14/20
                                                    10/08/20 Page 2 of 4




 1          4.      Additionally, denial of this request for continuance could result in a
 2   miscarriage of justice. The additional time requested by this Stipulation is excludable in
 3   computing the time within which the trial herein must commence pursuant to the Speedy Trial
 4   Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title
 5   18, United States Code § 3161(h)(7)(B)(iv).
 6          This is the second request for a continuance of the bench trial.
 7          DATED this 08 day of October 2020.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11
      By /s/ Brian Pugh                               By /s/ Rachel Kent
12    BRIAN PUGH                                      RACHEL KENT
      Assistant Federal Public Defender               Special Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
           Case 2:20-mj-00141-BNW Document 18
                                           15 Filed 10/14/20
                                                    10/08/20 Page 3 of 4




 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:20-mj-00141-BNW
 4
                    Plaintiff,                              FINDINGS OF FACT, CONCLUSIONS
 5                                                          OF LAW AND ORDER
            v.
 6
     HANSEL BITANGA LOPEZ,
 7
                    Defendant.
 8
 9
                                         FINDINGS OF FACT
10
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      Counsel for the defendant needs additional time to conduct investigation in this

14   case and prepare for trial.

15          2.      The defendant is not in custody and agrees with the continuance.

16          3.      The parties agree to the continuance.

17          4.      Additionally, denial of this request for continuance could result in a

18   miscarriage of justice. The additional time requested by this Stipulation is excludable in

19   computing the time within which the trial herein must commence pursuant to the Speedy Trial

20   Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title

21   18, United States Code §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

22          This is the second request for a continuance of the bench trial.

23
24
25
26
                                                      3
           Case 2:20-mj-00141-BNW Document 18
                                           15 Filed 10/14/20
                                                    10/08/20 Page 4 of 4




 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
 9   United States Code, § 316(h)(7)(B)(iv).
10                                               ORDER

11          IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
12   October 21, 2020 at 9:00 a.m., be vacated and continued to November 9, 2020 at 9:00 am.
13                     14th day of October 2020.
            DATED this ____
14
15                                                  UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
                                                       4
